Citation Nr: 0204309	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  96-42 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1972.  

This case is before the Board on appeal from a June 1996 
rating decision by the Newark, New Jersey, Regional Office of 
the Department of Veterans Affairs (VA).  The case was 
remanded to the Newark Regional Office in October 1997 for 
additional development.  The case was subsequently 
transferred to the Philadelphia, Pennsylvania, Regional 
Office (RO) due to a change of residence by the veteran.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during his active duty service.

2.  The stressors claimed by the veteran have not been 
verified.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 
and Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (1996); 38 C.F.R. 
§§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, during the course of the present appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes the veteran's service medical 
records and service personnel records.  Additionally, the 
file include VA and private medical records.  In connection 
with the PTSD claim, the veteran has submitted photographs 
and statements from individuals in support of his claim.  The 
record further shows that the Newark Regional Office has made 
several attempts to verify the claimed inservice stressors 
through official sources.  Attempts to elicit additional 
information from the veteran were made, but no additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for PTSD.  The discussions 
in the rating decision, statement of the case and 
supplemental statement of the case have informed the claimant 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet.App. 553 (1996); Bernard v. 
Brown, 4 Vet.App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

The issue before the Board involves a claim of entitlement to 
service connection for PTSD.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f) 
(2000).  The provisions of 38 C.F.R. § 4.125(a) require that 
a diagnosis of a mental disorder conform to the Diagnostic 
and Statistical Manual, Fourth Edition (DSM-IV).

Prior to March 1997, 38 C.F.R. § 3.304(f) provided that 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1996).  Both versions of 38 C.F.R. § 
3.304(f) must be considered in the present case since the 
change in regulation became effective during the course of 
the veteran's appeal.

The Board acknowledges at this point that the claims file 
includes both private and VA medical diagnoses of PTSD.  
However, the claim has been denied by the Regional Office 
because there is no persuasive evidence showing that the 
veteran engaged in combat with the enemy and attempts to 
otherwise verify the claimed stressors have been 
unsuccessful.  

With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  The veteran's service records confirm that he was an 
aircraft propeller repairman.  Although his DD Form 214 does 
not reference any service in Vietnam, the record includes a 
copy of a recommendation that he be awarded the Vietnam 
Service Medal and Republic of Vietnam Campaign Medal as he 
had qualified for such awards by serving 30 consecutive or 60 
nonconsecutive days in Vietnam or Thailand in support of 
Vietnam military operations and contributed direct combat 
support to the Republic of Vietnam Forces in their struggle 
against a hostile armed force.  However, this recommendation 
does not suggest participation in combat, only support 
operations.  Moreover, there is otherwise no indication in 
his service personnel records that he was engaged in combat 
at anytime.  Although he has claimed to have been involved or 
witnessed various combat actions, no such verification is in 
the service records.  There is also no indication that he was 
awarded any combat decorations.  Therefore, since the record 
does not show that he engaged in combat, his statements alone 
regarding the claimed stressors may not be accepted, but must 
be corroborated.  This requirement is the same under both 
versions of 38 C.F.R. § 3.304(f).

The record shows that the Newark Regional Office has made 
numerous attempts to verify the stressors claimed by the 
veteran.  Requests have been made to the appropriate military 
unit for verification of the claimed stressors.  The U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
has forwarded copies of certain records which document four 
light attacks at Camp Bu Dop in early 1970 as well as an 
attack on Cam Ranh Bay in December 1969.  The problem with 
these two verified events is that there is no persuasive 
evidence showing that the veteran was at these two locations 
at the time of the verified attacks.  Attempts to obtain any 
temporary duty orders (as claimed by the veteran) showing 
that he was at either location at the time of the attacks 
have been unsuccessful, and there is nothing in his military 
personnel records which suggest that he was temporarily 
stationed at either location.  

In other words, there is no official verification that the 
veteran witnessed the claimed stressors.  However, the Board 
acknowledges that additional verifying evidence may be 
obtained from sources other than the veteran's service 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  
In this regard, the veteran has submitted undated pictures 
which he claims were taken in Vietnam.  However, there is 
nothing with regard to these photographs which suggests that 
the veteran was at Camp Bu Dop or Cam Ranh Bay at the time of 
the attacks.  He has also submitted an August 2000 letter 
from his brother in which his brother states that he 
remembers receiving mail from the veteran from Cam Ranh Bay 
in December 1969 and also in 1970.  Assuming this to be true 
solely for the purpose of argument, this fact alone does not 
corroborate the stressors.  The veteran's brother did not 
even mention any attacks, but simply stated that he received 
mail from the veteran from Cam Ranh Bay.  While this would 
support the veteran's contention that visited those locations 
during the pertinent time periods, it does not show that he 
was there during the attacks or that he witnessed the 
attacks.  

The veteran's brother also reported that he remembered an 
individual, M.R., who had visited his family in 1972 and 
indicated at that time that he had been stationed with the 
veteran at Cam Ranh Bay in December 1969.  While this, if 
true, would also tend to show that the veteran was at Cam 
Ranh Bay in December 1969, the Board finds this second-hand 
recollection of a statement made many years after the fact to 
be too vague to warrant a conclusion was there at the time of 
the attack or that the veteran actually witnessed the 
stressful event in question.  The Board here notes that the 
Regional Office contacted both the veteran and his brother to 
obtain an address for M.R., but neither one was able to 
furnish information as to his whereabouts.  VA is thus not 
able to contact M.R. to obtain clarifying details.

After reviewing the claims file, the Board must conclude that 
the record does not include evidence corroborating the 
veteran's claimed stressors.  Even acknowledging that there 
is official evidence showing service in Vietnam or Thailand, 
the Board emphasizes that mere presence in a combat zone is 
not sufficient, solely in and of itself, to support a 
diagnosis of PTSD.  A stressor must consist of an event 
during service.  Zarycki v. Brown, 6 Vet.App. 91, 99 (1993).  
While there are diagnoses of PTSD in the present case, 
applicable law provides that a diagnosis of PTSD must be 
based on verified stressors.  In this case, there has been no 
such verification.  A diagnosis of PTSD which is based on an 
examination which relied upon an unverified history is 
inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).  
In sum, as the evidence does not show that the veteran 
engaged in combat and the claimed stressors are otherwise 
unverified, there is therefore no basis for finding that 
service connection for PTSD is warranted.

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

